Citation Nr: 1301796	
Decision Date: 01/16/13    Archive Date: 01/23/13

DOCKET NO.  07-32 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for postnasal fracture with scar.

2.  Entitlement to service connection for allergic rhinitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and T.J.


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 2000 to December 2004.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

A Board hearing was held before the undersigned Veterans Law Judge in May 2010.  A transcript of the hearing is of record.

The Board notes that the issue of entitlement to an increased evaluation for the Veteran's service-connected left hand disability was referred to the Agency of Original Jurisdiction (AOJ) in the Board's September 2010 remand.  A review of the record indicates that no action has been taken with regard to this issue.  As this issue is not currently on appeal, the Board does not have jurisdiction over the issue, and it is again referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is necessary prior to final adjudication of the Veteran's claims of entitlement to service connection for postnasal fracture with scar and allergic rhinitis.

At the May 2010 hearing, the Veteran testified that his nose was fractured during an in-service altercation.  See Board Hearing Tr. at 7.  The Veteran also indicated during the April 2006 VA examination that he was kicked in the face during boot camp.  The examiner noted findings of a hyperpigmented line over the bridge of the nose consistent with a fracture.
In response to the Board's September 2010 remand, the AMC requested treatment records from the Portsmouth Naval Hospital from October to November 2004.  In a December 2010 response, the hospital provided a November 2004 radiology report and noted that there were no inpatient records at the facility.  A November 2011 response also shows that there were no outpatient records at the facility.

The November 2004 radiology report indicates that the Veteran was involved in altercation resulting in several nasal fractures.  A review of the file indicates that, in light of this additional evidence, the AMC planned to afford the Veteran a VA examination for this claim along with the examination for the allergic rhinitis.  The Board finds that an examination and resulting medical opinion addressing the nature and etiology of the Veteran's postnasal fracture with scar is necessary to decide the Veteran's claim and will be re-scheduled along with the allergic rhinitis examination, as discussed below.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the Veteran's claim for allergic rhinitis, his service treatment records show that he was treated for allergic rhinitis in May 2003.  An April 2006 VA examination report also noted clinical findings consistent with allergic rhinitis.  However, the examiner did not render a medical opinion regarding the etiology of that disorder.  Therefore, the Board remanded the case, in pertinent part, to afford the Veteran a VA examination in connection with the claim.

In response to the Board's September 2010 remand, the Veteran was schedule for a VA examination in October 2010 to determine the nature and etiology of any allergic rhinitis.  A review of the record indicates that the Veteran failed to appear for that examination.  Several days later, a report of contact form shows that the Veteran called to request a new examination date, as he had lost his appointment card.

Thereafter, the Veteran was scheduled for another VA examination in January 2011, but he once again failed to appear for the appointment.  In a February 2012 written submission, the Veteran indicated that he had car trouble and called to inform VA that he was unable to make the appointment and that the examination was never rescheduled.  Although this submission references the October 2010 VA examination, it appears that the Veteran may have intended to reference the January 2011 re-scheduled VA examination.

In any event, the Board notes that, once VA undertakes the effort to provide an examination when developing a service connection claim, the examination and corresponding report must be adequate.  See Barr v. Nicholson, 21 Vet. App.  303, 311 (2007).  In this case, the Board finds that the April 2006 VA examination is inadequate inasmuch as a complete examination and resulting medical opinion addressing the nature and etiology of any allergic rhinitis are needed to have sufficient medical evidence of record to decided the Veteran's claim.  Accordingly, the Board finds that, for good cause shown, a remand is necessary to afford the Veteran another opportunity for a VA examination.

The Board emphasizes, however, that the failure of the Veteran to report for the examination and to cooperate with the VA examiner will result in adjudication of the claim based on the available evidence of record, which may result in denial of the claim.  See 38 C.F.R. § 3.655; see also Skoczen v. Shinseki, 564 F.3d 1319 (Fed. Cir. 2009) (under 38 U.S.C.A. § 5107(a), claimant has a duty to provide evidence in support of a claim).  The Board, quoting the United States Court of Appeals for Veterans Claims (Court) in Kowalski, reminds the Veteran and his representative that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence. . . . . VA has not only the discretion, but in this case, the duty under 38 U.S.C. § 5103A(d) . . . to schedule an examination . . . . [The Veteran] and his counsel are expected to cooperate in the efforts to adjudicate his claim.  Their failure to do so would subject them to the risk of an adverse adjudication based on an incomplete and underdeveloped record." See Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005). See also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

In addition, in a November 2011 written statement, the Veteran reported for the first time that he received treatment for the nasal fractures at Sentara Hospital in Norfolk, Virginia.  The Board notes the AMC's development efforts to date.  As it appears that additional evidence that could be supportive of the Veteran's claim might be available, the Board finds that further development to obtain these records is in order.  38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should undertake appropriate development to obtain copies of any outstanding records pertinent to the Veteran's claims that the Veteran adequately identifies and authorizes VA to obtain, to include any treatment records from Sentara Hospital in Norfolk VA.

2.  Then, the Veteran should be afforded a VA examination to determine the nature and etiology of any current allergic rhinitis and postnasal fracture with scar.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the service treatment records, post-service medical records, and lay statements.

It should be noted that at the time of his enlistment the Veteran reported having a medical history of occasional sinusitis due to pollen in the summer; however, such a disorder was not noted on the clinical evaluation.  Therefore, he is presumed sound upon entrance.

The examiner should state whether it is at least as likely as not that the Veteran currently has allergic rhinitis that is related to his symptomatology in service or that is otherwise causally or etiologically to his military service. 

The examiner should also state whether it is at least as likely as not that the Veteran has a postnasal fracture with scar that is related to his November 2004 in-service injury or is otherwise causally or etiologically to his military service.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

2.  After completing these actions, the RO/AMC should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

3.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  The RO/AMC should readjudicate the remaining issues on appeal.  If the benefits sought are not granted, the appellant and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

